 1                                                                     Hon. Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
10

11    NORTHWEST ENVIRONMENTAL                             )
      ADVOCATES and NORTHWEST                             )       No. 2:91-cv-00427-BJR
12    ENVIRONMENTAL DEFENSE                               )
      CENTER,                                             )
13                                                        )
                                     Plaintiffs,          )       ORDER GRANTING
14                                                        )       STIPULATED MOTION FOR
                       v.                                 )       EXTENSION OF TIME FOR
15                                                        )       DEFENDANT TO RESPOND TO
      ANDREW R. WHEELER, in his official                  )       PLAINTIFFS’ MOTION TO
16    capacity as Administrator of the                    )       REACTIVATE CASE AND FOR
      United States Environmental Protection              )       LEAVE TO FILE SECOND
17    Agency,                                             )       AMENDED COMPLAINT
                                                          )
18                        Defendant.                      )
      _________________________________
19

20

21

22

23

24
     Order Granting Stip. Mot. for Ext. of Time to                      Austin D. Saylor
     Respond to Plaintiffs’ Mot. to Reactivate Case and                 U.S. Department of Justice
     Amend Compl. No. 2:91-cv-00427-BJR                                 P.O. Box 7611; Washington, D.C. 20044
                                                              1
 1             Plaintiffs Northwest Environmental Advocates and Northwest Environmental Defense

 2   Center, and Defendant Andrew R. Wheeler, in his official capacity as Administrator of the

 3   United States Environmental Protection Agency (“EPA”) (collectively, “the Parties”) stipulate

 4   that Defendant’s deadline to respond to Plaintiffs’ September 24, 2019 “Motion to Reactivate

 5   Case and for Leave to File Second Amended Complaint” is extended by three weeks, from

 6   October 7, 2019, to October 28, 2019. Plaintiffs’ motion is currently noted for October 11, 2019.

 7   Under the stipulated extension, Plaintiffs’ motion would be noted for November 1, 2019.

 8             As grounds for this Stipulated Motion, undersigned counsel for EPA states as follows:

 9   The U.S. Department of Justice (“DOJ”) is in the process of assigning an attorney to this case as

10   counsel for EPA. Undersigned counsel has been assigned as an initial matter, but further staffing

11   changes are likely. The requested extension will allow time for DOJ to determine its staffing

12   needs for this case, to confer with EPA regarding Plaintiffs’ motion, to draft a response, and to

13   obtain EPA and DOJ management approvals regarding that response.

14             In accordance with Local Civil Rule 10(g), a proposed signature line for the Court’s

15   endorsement of the Parties’ Stipulated Motion is set forth below, following the Parties’ signature

16   blocks.

17             Respectfully submitted this 3rd day of October, 2019.

18
     Counsel for Defendant:
19
                                                         UNITED STATES DEPARTMENT OF JUSTICE
20                                                       Environment and Natural Resources Division

21                                                       s/ Austin D. Saylor
                                                         AUSTIN D. SAYLOR
22                                                       Environmental Defense Section
                                                         P.O. Box 7611
23                                                       Washington, D.C. 20044
                                                         202-598-7867
24
     Order Granting Stip. Mot. for Ext. of Time to Respond            Austin D. Saylor
     to Plaintiffs’ Mot. to Reactivate Case and Amend                 U.S. Department of Justice
     Compl. No. 2:91-cv-00427-BJR                                     P.O. Box 7611; Washington, D.C. 20044
                                                             2
 1                                                         austin.saylor@usdoj.gov

 2                                                         BRIAN T. MORAN
                                                           United States Attorney
 3
                                                           BRIAN KIPNIS
 4                                                         Assistant United States Attorney
                                                           700 Stewart Street, Suite 5220
 5                                                         Seattle, WA 98101-1271

 6
     Counsel for Plaintiffs:
 7
                                                           s/ Andrew Hawley
 8                                                         Andrew Hawley (WSBA # 53052)
                                                           Western Environmental Law Center
 9                                                         1402 3rd Ave., Suite 1022
                                                           Seattle, WA 98101
10                                                         (206) 487-7250
                                                           hawley@westernlaw.org
11
                                                           James N. Saul (OSB #1067236)
12                                                         (Admitted pro hac vice)
                                                           Earthrise Law Center
13                                                         Lewis & Clark Law School
                                                           10015 SW Terwilliger Blvd.
14                                                         Portland, OR 97219
                                                           (503) 768-6929
15                                                         jsaul@lclark.edu

16
     ---------------------------------------------------------------------------------------------------------------------
17
     It is so ordered.
18

19
     _________________________________
20
     HON. BARBARA J. ROTHSTEIN
21
     United States District Judge
22

23

24
     Order Granting Stip. Mot. for Ext. of Time to Respond                   Austin D. Saylor
     to Plaintiffs’ Mot. to Reactivate Case and Amend                        U.S. Department of Justice
     Compl. No. 2:91-cv-00427-BJR                                            P.O. Box 7611; Washington, D.C. 20044
                                                              3
 1                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on this 3rd day of October, 2019, I filed the foregoing document with

 3   the Clerk of the Court using the CM/ECF system which will cause a copy to be served upon

 4   counsel of record.

 5
                                                /s/ Austin D. Saylor
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     Order Granting Stip. Mot. for Ext. of Time to Respond             Austin D. Saylor
     to Plaintiffs’ Mot. to Reactivate Case and Amend                  U.S. Department of Justice
     Compl. No. 2:91-cv-00427-BJR                                      P.O. Box 7611; Washington, D.C. 20044
                                                             4
